Citation Nr: 0929791	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-07 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for spinal impairment, 
claimed as back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's spinal impairment is not related to his active 
military service.


CONCLUSION OF LAW

Spinal impairment was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R.
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then evidence of a continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he injured his back in basic 
training.  He reports that his back was X-rayed while he was 
being treated for pneumonia at Fort Jackson in 1953.  A 
December 2006 letter from Moncrief Army Community Hospital at 
Fort Jackson indicated that they are unable to locate any 
records for the Veteran, and the RO's search of its records 
system in July 2007 showed no available clinical records at 
that hospital prior to 1958.  As the National Personnel 
Records Center (NPRC) notified the Veteran in August 2003, if 
the Veteran's records were at that facility on July 12, 1973, 
they would have been in an area that suffered the most damage 
in a fire on that date.  The Board is satisfied that the RO 
has taken all necessary steps to secure service treatment 
records and, given the responses from the NPRC, that 
additional efforts would be futile.  38 U.S.C.A. § 5103A(b).  
In a case such as this, where service treatment records are 
unavailable, the Board is mindful of the heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  

The Veteran's claims file does contain his March 1953 
induction examination and March 1955 separation examination.  
The separation examination notes the spine to be normal.  
There is also a general notation of no significant medical 
history.  There is a document containing information from a 
hospital admission card created by the Office of the Surgeon 
General, Department of the Army, concerning the Veteran's 
admission at Fort Jackson in June 1953 for a diagnosis of 
pneumonia, but this document does not mention any problems 
with the Veteran's back and contains the notations "No 
traumatism diagnosed on the trailer card" and "no injury 
coded for this case."

A September 2006 letter from Dr. Jackson, one of the 
Veteran's treating chiropractors, states that the Veteran is 
in treatment for a condition that began while he was in the 
military.  The Veteran reported to Dr. Jackson that the 
condition comes and goes and has done so since service.  Dr. 
Jackson's letter does no more than recite history reported by 
the Veteran.  There is no opinion or rationale as to how the 
current spinal condition is related to service.

The Veteran underwent a VA examination in December 2007.  The 
examiner diagnosed lumbosacral strain and lumbar spine 
osteopenia.  Due to a lack of available documentation, the 
examiner could not establish that the Veteran's current back 
pain is related to the events described in service without 
resorting to mere speculation.

Dr. Wagers, one of the Veteran's treating chiropractors, 
submitted a letter in March 2008.  Dr. Wagers opined that a 
correlation between the current lower back pain and the 
reported injury in service could not be ruled out.  Although 
the Board has considered this opinion, it is not enough to 
show that the current condition is related to service.

The evidence of record does not show chronicity of 
symptomalogy.  The Veteran reported that the injury occurred 
during basic training in 1953.  Treatment records in the 
claims file date back only to May 1995.  The Board recognizes 
that there need only be a continuity of symptomatology as 
opposed to a continuity of treatment for the establishment of 
service connection for a claimed disability.  See Savage v. 
Gober, 10 Vet. App. 488, 496 (1997) ("[S]ymptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.").  However, the Veteran has even indicated 
that back symptoms come and go and have only recently grown 
in severity.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the Veteran's and his 
representative's oral and written assertions; however, none 
of this evidence provides a basis for allowance of the claim.  
The claim turns on the medical matters of diagnosis and 
etiology-matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative opinion on a medical matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, none of the lay 
assertions in this regard have any probative value.

Accordingly, the benefit sought on appeal is denied.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in September 2006 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, what part VA will attempt 
to obtain, and the degree of disability and effective date of 
any grant of service connection.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service 
treatment records, VA treatment records, and private 
treatment records.  As noted above, some of the Veteran's 
service treatment records were likely destroyed by the 1973 
fire at the NPRC.  The RO followed the proper procedures and 
was able to obtain the induction and separation examination 
reports.  An appropriate VA examination was conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for spinal impairment, 
claimed as back condition, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


